COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NOS.  2-09-217-CR
 2-09-218-CR
 2-09-219-CR
 
JAMIE MARGUERITE MCGIRT                                                APPELLANT
A/K/A JAMIE MARGURITE MCGIRT
 
                                                   V.
THE
STATE OF TEXAS                                                                STATE
                                               ----------
            FROM THE 396TH DISTRICT COURT OF TARRANT
COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have
considered appellant=s AMotion
To Dismiss Appeal.@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure. Tex. R. App. P. 42.2(a).  No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).
PER
CURIAM
PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: August 6, 2009




[1]See Tex. R. App. P. 47.4.